                        Case 18-30179-lkg            Doc 84-1        Filed 07/31/20        Page 1 of 1

                                                   Notice Recipients
District/Off: 0754−3                      User: jf                            Date Created: 7/31/2020
Case: 18−30179−lkg                        Form ID: 269                        Total: 9


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion10.es.ecf@usdoj.gov
tr          Robert E Eggmann            reetrustee@carmodymacdonald.com
aty         Ronald Allan Buch           Belleville@tbcwam.com
                                                                                                                TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael D Holcomb        2400 Renois Ln        Cahokia, IL 62206−3015
tr          Russell C Simon       Chapter 13 Trustee      24 Bronze Pointe      Swansea, IL 62226
cr          Gateway Foundation Inc       Thomas P. Britton, President & CEO       55 E Jackson Blvd Ste 1500     Chicago,
            IL 60604
4097053     Gateway Foundation        3204 Eagle Way        Chicago IL 60678−1032
            Gateway Foundation Inc       c/o CT Corporation System Reg Agent       208 S LaSalle St Ste 814     Chicago,
            IL 60604
            Gateway Foundation Inc       c/o Thomas P Britton President CEO      55 E Jackson Blvd        Ste
            1500       Chicago, IL 60604
                                                                                                                TOTAL: 6
